1    CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
2    Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900
3    Mail: PO Box 262490
     San Diego, CA 92196-2490
4    Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
5    (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
6    Attorneys for Plaintiff
7    MOLLIE M. BURKS (SBN: 222112)
     mburks@grsm.com
8
     KARA D. KEISTER (SBN: 250260)
9    kkeister@grsm.com
     GORDON REES SCULLY
10   MANSUKHANI,LLP
     3 Parkcenter Drive, Suite 200
11   Sacramento, CA 95825
     Telephone: (916) 565-2900
12   Facsimile: (916) 920-4402
     Attorneys for Defendants DRSV San
13   Leandro Inc., Vernon James Jackl, Ronni
     Jackl, Neil B. Goodhue, and Diane C.
14   Goodhue

15                          UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA

17   SAMUEL LOVE,                               )   Case No.: 3:19-CV-02468-EMC
                                                )
18                 Plaintiff,                   )   JOINT STIPULATION FOR
        v.                                      )   DISMISSAL PURSUANT TO
19   �                                          )   F.R.C.P. 41 (a)(1)(A)(ii)
     VERNON JAMES JACKL, in individual and )
20
     representative capacity as trustee of the  )
     Jackl 2009 Revocable Trust Dated           )
21
     December 11, 2009; RONNI JACKL, in         )
22   individual and representative capacity as ))
     trustee of the Jackl 2009 Revocable Trust )
23   Dated December 11, 2009; NEIL B.           )
     GOODHUE, in individual and                 )
24   representative capacity as trustee of the  )
     Sandringham Trust Utd August 4, 1999; )
25   DIANE C. GOODHUE, in individual and )
     representative capacity as trustee of the  )
26   Sandringham Trust Utd August 4, 1999; )
     DRSV SAN LEANDRO INC, a California )
27   Corporation; and Does 1-10,                )
                                                )
28             Defendants,                      )


     Joint Stipulation                      -1-                  3:19-CV-02468-EMC
1           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
2    parties hereto that this action may be dismissed with prejudice as to all parties; each
3    party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
4    matter has been resolved to the satisfaction of all parties.
5
6    Dated: October 11, 2019                  CENTER FOR DISABILITY ACCESS
7
8                                             By:           /s/Amanda Lochart Seabock
                                                            Amanda Lockhart Seabock
9                                                           Attorneys for Plaintiff
10
11   Dated: October 11, 2019                  GORDON REES SCULLY MANSUKHANI, LLP
12
13                                            By:           /s/Kara D. Keister
                                                            Kara D. Keister
14                                                          Attorney for Defendants
                                                            DRSV San Leandro Inc., Vernon James
15                                                          Jackl, Ronni Jackl, Neil B. Goodhue, and
16                                                          Diane C. Goodhue
                                                          ISTRIC
17
                                                     TES D      TC
18                                                 TA
                                                                              O
                                              S




                                                                               U
                                             ED




                                                                                RT



19
                                                                  TED
                                         UNIT




                                                            GRAN
20
                                                                                    R NIA




21                                                                         en
                                                                    d M. Ch
                                         NO




                                                                dwar
                                                        Judge E
                                                                                    FO




22
                     Dated: 10/15/2019
                                          RT




                                                                                LI




23                                                ER
                                             H




                                                                              A




                                                        N                       C
                                                                          F
24                                                          D IS T IC T O
                                                                  R
25
26
27
28



     Joint Stipulation                            -2-                           3:19-CV-02468-EMC
